﻿
On behalf of the delegation of Somalia, I extend our sincere congratulations to Mr. Peter Florin on his unanimous and well-deserved election to the presidency of the forty-second session of the General Assembly. I assure him of the full co-operation of my delegation in the successful discharge of his responsibilities. I take this opportunity to express our appreciation to his predecessor, Mr. Huraayun Rasheed Choudhury, under whose skilful guidance there were significant achievements at the forty-first session.
I wish also to pay a tribute to the Secretary-General, Mr. Perez de Cuellar, for his active role in promoting just and peaceful solutions to international problems.
This session of the General Assembly, like others before it, has a long agenda covering a wide range of topics, I think it is true to say, however, that there are just three broad categories into which those items fall - namely, peace and security, self-determination, and human rights. It is to those three areas that the purposes and principles of the Charter ace directed. I believe it to be essential that we never lose sight of those purposes and principles as we address ourselves to the specific problems before us.
We must ask ourselves, for example, whether the world community is taking effective collective measures for the prevention and removal of threats to peace. Is the principle of equal rights and the self-determination of peoples being fully respected? Is there effective international co-operation to promote fundamental freedoms and human rights, including the right to economic and social stability? The extent to which we can answer these questions in the affirmative is the extent to which our obligations as Member States are being fulfilled. Obviously, there is a large gap between the statement of the goals we profess to seek and the attainment of those goals, and the effort to reduce that gap must be a constant one.
With regard to peace and security, it can be said that these benefits ultimately depend on the widest possible compliance with all the purposes and principles of the United Nations Charter. However, world peace can today be more specifically identified with a strong commitment to disarmament and collective security, and particularly with full adherence to fundamental human rights. As a former colonial territory which achieved independence under the aegis of the United Nations, Somalia is particularly conscious of the importance of the right to self-determination and independence in the strengthening of regional and international peace and security. In our view, the world community owes a debt of gratitude to the framers of the Charter for affirming those rights at a time when the process of decolonisation was in its infancy and the likelihood of its success far from certain. It was their wisdom and foresight which provided the basis for the General Assembly's historic Declaration on the Granting of Independence to Colonial Countries and Peoples.
Today, the concern expressed in the Charter and the efforts by the United Nations to promote self-determination have been strongly validated. One of the clearest lessons of the history of our times is that attempts to suppress the will of peoples to self-determination and independence inevitably lead to violence and conflict and are in the end doomed to failure. Oppressed people will make any sacrifice, including the sacrifice of their lives, in order to establish conditions of freedom, justice and human dignity.
The task of creating a community of sovereign States with universality as the final goal is not yet completed, but the work of the United Nations in this area has strongly reinforced the hopes and dignity of millions of former colonized people in Africa, Asia, the Caribbean, the Pacific and other areas who have recovered their national identity and now enjoy statehood. Somalia believes that the completion of this task must be a high priority of the United Nations. It has been said that peace, in the last resort, is a matter of human rights. I do not think there can be any question about the fact that gross violations of human rights, which undermine the dignity and worth of the human person, provoke both national and international tensions and conflicts. Somalia strongly supports the efforts of the United Nations on behalf of oppressed peoples. We believe that the world community must take an unequivocal stand when confronted by racist, aggressive and genocidal policies.
The United Nations responsibilities in the promotion of human rights do not stop, however, with attempts to put an end to intolerable oppression. Its responsibilities must also include the creation of a climate in which all States have the opportunity to provide adequately for the economic and social needs of their peoples. This, undoubtedly, is the meaning of the Charter's injunction that we promote social progress and better standards of life in larger freedom.
It is against the background of these thoughts on peace, self-determination and human rights that I shall address myself to specific international issues of particular concern to Somalia,
The question to which we give the highest priority in our foreign policy is that of peace and stability in the Horn of Africa. Our region has suffered from decades of conflict and tension, from the ravages of drought and desertification and from the human misery caused by mass refugee flows. The establishment of a climate of peace and stability would enable the people of the region to carry out with greater success the tasks of rehabilitation and development.
It was in recognition of this need that the Heads of State of Somalia and Ethiopia initiated a process of dialogue between the two countries at their meeting in Djibouti in January 1986. My Government is strongly committed to the success of the ongoing talks aimed at creating conditions for the normalization of relations, the resolving of fundamental problems and the establishment of a just and lasting peace. We believe it is a measure of progress that the last meeting of the Somali-Ethiopia Joint Committee held in April of this year agreed that the two sides would continue the dialogue and refrain from any action which might jeopardize the peace process.
In our view a climate of confidence and trust must be created in which negotiations on substantive issues can be successfully pursued. We believe that the search for a just and lasting settlement could then go forward, based on a realistic appraisal of existing conditions and, most importantly, with a firm recognition of the legitimate aspirations and fundamental rights of the peoples involved. It is our firm conviction that respect for the inalienable rights of peoples to justice and self-determination constitutes a solid foundation for peace and stability in the area.
In spite of some difficulties and setbacks, Somalia will continue to promote the peace process that has been set in motion - which would be in the interests, and contribute to the welfare of, all the peoples of the region. I should like now to state Somalia's position on another urgent and grave international problem: the tragic war between Iran and Iraq. It has continued for almost 8 years without any prospect of an end in sight. It has exacted a heavy toll in human lives, in the destruction of property and in the depletion of the resources of both countries.
Somalia welcomed the Security Council's mandatory resolution calling for a cease-fire, which we considered to be an appropriate response to the destruction and bloodshed and to the widening repercussions of the war. We appeal to both sides and especially to Iran to respond speedily and explicitly to international efforts to end the hostilities and to achieve an honourable settlement. The good offices of the Secretary-General in this regard must certainly be given appreciation and support. Bringing an end to this tragic war is in the best interests of the peoples of the area, of Arab and Islamic solidarity and of regional world peace and security·
In the Middle East, after decades of tension and conflict, the path to peace is still being obstructed by Israel's contempt for the rule of international law. Clearly, there will be no peace while Israel continues to deny the right of the Palestinian people to self-determination, while it violates the human rights of the Arab people under its occupation and while it pursues expansionist policies of illegal annexation and occupation. The world community must demand an end to those policies and to the arrogant violation of Lebanon's sovereignty and territorial integrity ·
My Government will continue to support United Nations resolutions calling for a comprehensive Middle East settlement, which would include the right of the Palestinians to return home and to establish a state in Palestine and Israel's withdrawal from all annexed and occupied Arab territory, including Jerusalem. We also support the convening of a peace conference on the Middle East as an important step towards a just and lasting settlement.
The responsibility of Member States to promote human rights and remove threats to peace is nowhere heavier than in the case of southern Africa. My Government welcomes the increasing application of measures that demonstrate the world community's abhorrence of South Africa's apartheid policies. Regrettably, the apartheid system remains essentially in place, and institutionalised oppression against the majority population and against all who oppose apartheid has been intensified.
Undoubtedly the situation in South Africa today is one of dangerous crisis, as the confrontation between the forces of oppression and those of the liberation struggle becomes increasingly violent. My Government strongly supports the international consensus on the need to impose comprehensive and mandatory sanctions against the Pretoria regime. This is the only peaceful and effective measure available to the United Nations in its effort to promote the establishment of a just society in South Africa. The case for mandatory sanctions is, of course, further strengthened by South Africa's illegal occupation of Namibia, and by its use of the Territory as a springboard for military aggression against sovereign States. In our view, it is the inescapable duty of the Security Council to take firm action to ensure that the plan for Namibia's independence contained in resolutions 385 (1976) and 435 (1978) is implemented speedily and without pre-conditions.
In a number of other areas of conflict it is essential that international pressures continue to provide the momentum towards just and peaceful solutions. In this context, Somalia joins the vast majority of States in calling for the withdrawal of all foreign forces from Afghanistan. The independence, sovereignty and non-aligned status of Afghanistan must be fully respected, and the Afghan refugees must be allowed to return home in safety and with honour.
On the question of Cyprus, we urge the parties concerned to take full advantage of the good offices of the Secretary-General in working for a peaceful settlement. In our view, the resolution of this problem lies in the recognition by all concerned that the fundamental human, civil and political rights of the ethnic groups which constitute the population of that island State, must be fully respected and safeguarded, if there is to be lasting peace and internal harmony.
The strengthening of peace and security throughout the world depends more heavily, of course, on progress towards disarmament, in particular nuclear disarmament. Without doubt, the nuclear arms race overshadows all other issues in importance and urgency. That is why my Government warmly welcomes the negotiations between the United States and the Soviet Union for the elimination of medium-range nuclear missiles. This development certainly has historic significance as it represents the first agreement, in principle, on the elimination of a specific
class of nuclear weapons. Of equal significance, in our view, is the spirit of co-operation which has fostered agreement in the crucial area of arms control. The world community is now encouraged to hope that a first step has been taken in a process which will lead to the elimination of long-range strategic missiles, to the conclusion of a comprehensive test-ban treaty, and to a freeze on the production and deployment of all nuclear weapons.
I turn now to the economic issues that are of great concern to my Government. Unfortunately, the lack of progress towards the solution of international problems in the political sphere is also evident in the major economic problems before the General Assembly.
The stalemate in efforts to establish a North-South dialogue and to promote a more just world economic order is again cause for disappointment and concern. For African States, the question of greatest urgency is the economic situation on our continent - a situation that continues to generate unacceptable levels of deprivation and misery. The worst ravages of natural and man-made disasters have abated, but one year after the convening of the Special Session on the Critical Economic Situation in Africa, it cannot be said that the crisis on our continent is over. The pervasive constraints of underdevelopment and the effects of climatic and other disasters cannot be overcome easily.
For example, Somalia has been host for over seven years to successive mass influxes of refugees. Even though basic needs are met through international assistance, the presence of 700,000 refugees in official camps, and as many more in the country at large, continues to place a heavy burden on our weak infrastructure, economy and resources. We naturally hope that efforts to create a climate of peace in the region will help to promote the optimum solution to the refugee problems - that of voluntary repatriation, unfortunately, the majority of the refugees are still not assured that they can return home to safe and stable conditions. 

My Government is grateful to the donor countries and United Nations agencies which have given the refugees a measure of hope for the future. Nevertheless, I must take this opportunity to make an urgent appeal for the fulfilment of food aid pledges. At the present time, there are serious food shortages and outbreaks of nutrition-related diseases in many camps, and unless speedy and effective measures are taken the situation could soon become catastrophic·, We hope that generous and prompt support for immediate and medium-term needs will continue to be made available to the refugees, in accordance with the commitments made at the Second International Conference on Assistance to Refugees in Africa.
I believe there must be great recognition of the direct connection between the economic plight of developing countries and the constraints of the existing world economic order. It should be stressed that when the developing countries call for a North-South dialogue on interrelated questions of trade, money, debt servicing and development, they are not speaking of ideologies or economic abstractions. They are speaking of matters of life and death. They are speaking of the need to overcome conditions of widespread hunger, poverty, ignorance and disease.
Somalia strongly supports United Nations policies and programmes dealing with the related questions of the environment, population and human settlements. We believe that the promotion of the status of women, the rights of the child and the needs of youth, the aging and the disabled admirably carry out the humanitarian and social purposes o£ the world body. Campaigns against such evils as racial discrimination and the traffic in drugs illustrate the continuing vitality and relevance of the Organization.
We are all aware that many issues in critical areas of peace and security, self-determination and human rights remain unresolved. This calls for deep concern because all the goals of human endeavour and human aspirations are encompassed by these three fields of international action. My delegation is encouraged by the fact that practical solutions, based on the principles of the Chatter, have proved successful in many critical situations that have come before the United Nations. Those solutions reflect the collective wisdom of the world community, and thereby bring moral pressure to beat on events.
To conclude, the United Nations must continue to remain the centre for promoting the rule of international law and for fostering co-operation among States for the good of all. In this unique human endeavour, the United Nations can always depend on the full support and co-operation of the Government and people of Somalia. 
